PER CURIAM.
The appellant was the plaintiff in the trial court. Her complaint charged the ap-pellee with false arrest, assault and battery and malicious prosecution. During the course of trial, the assault and battery and the malicious prosecution charges were dismissed. No error is assigned upon this order. A final judgment for the appellee was entered after trial of the count charging false arrest.
This appeal is from the final judgment. A single error is urged: that the trial court erred in admitting into evidence a police department property receipt to which the appellant objected on the ground that the receipt constituted hearsay evidence of the matters set out therein. The issue being tried was whether appellant’s restraint was warranted by the circumstances. The admission of the receipt into evidence was cumulative as to the existence of the articles listed and, if error, would not constitute grounds for reversal of the judgment. See Holmberg v. Hardee, 90 Fla. 787, 108 So. 211 (1925).
Affirmed.